   Case 17-13043         Doc 69       Filed 10/23/18 Entered 10/23/18 14:28:08                Desc Main
                                        Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                                Case No. 17-13043
Abel Pantoja
                    Debtor.                           Chapter 7

                                                      Honorable Pamela S. Hollis

                                                      Set for November 9, 2018 at 10:15 a.m.



                                       NOTICE OF HEARING

 TO: SEE ATTACHED SERVICE LIST

          PLEASE TAKE NOTICE that on November 9, 2018 at 10:15 a.m., I shall appear before the
 Honorable Pamela S. Hollis at Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, Illinois
 or, in her absence, before any other Judge who may be sitting in her stead, and shall then and there
 present SUPPLEMENT TO FIRST AND FINAL APPLICATION OF SPECIAL COUNSEL
 FOR INTERIM COMPENSATION AND REIMBURSEMENT, a copy of which is
 attached hereto and hereby served upon you.

                                                   Cindy M. Johnson, not individually but as Chapter 7
                                                   Trustee of Abel Pantoja

                                                     /s/   _ Cindy M. Johnson
 Cindy M. Johnson                                          Chapter 7 Trustee
 Chapter 7 Trustee
 140 S. Dearborn Street, Suite 1510
 Chicago, Illinois 60603
 (312) 345-1306


                                    CERTIFICATE OF SERVICE

               I, Cindy M. Johnson, an attorney, certify that I served true and correct copies of the
 foregoing notice and document to which it refers to the persons listed on the attached service list via
 electronic service on those registered in the CM/ECF system and, for those not listed in the CM/ECF
 system, at the addresses listed, by placing them in envelopes, properly addressed, with proper postage
 prepaid, and depositing them in the United States Mail Chute at 140 S. Dearborn Street, Chicago,
 Illinois at or before 5:00 p.m. on October 23, 2018.


                                                       /s/ Cindy M. Johnson
  Case 17-13043       Doc 69    Filed 10/23/18 Entered 10/23/18 14:28:08          Desc Main
                                  Document     Page 2 of 5

                                      SERVICE LIST

Electronic Mail Notice List

      Matthew C Baysinger mbaysinger@wildermuthlawoffices.com,
       baysinger.matthew@gmail.com
      Carleen L Cignetto cignettolaw@gmail.com, lcr67785@notify.bestcase.com
      Roderic Fleming rfleming@mlg-defaultlaw.com, smatthei@mlg-defaultlaw.com
      Cindy M. Johnson cmjtrustee@jnlegal.net, cjohnson@ecf.epiqsystems.com
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      Zhiqi Wu bankruptcy@hsbattys.com, bk4hsbm@gmail.com

By Email
Alan D. Lasko & Associates - alasko@adlassoc.com
Kim Wirtz - kim@kimwirtz.com

BY US Mail

Abel Pantoja                               PRA Receivables Management, LLC
46 Arlington Drive                         PO Box 41021
Romeoville , IL 60446                      Norfolk, VA 23541

Capital One, N.A.                          Bureaus Investment Group Portfolio No 15 LLC
c/o Becket and Lee LLP                     c/o PRA Receivables Management, LLC
PO Box 3001                                PO Box 41021
Malvern, PA 19355-0701                     Norfolk VA 23541-1021

Midland Funding, LLC                       TD Bank, USA
Midland Credit Management, Inc as          By American InfoSource LP as agent
Agent for Midland Funding, LLC             4515 N. Santa Fe Ave
PO Box 2011                                Oklahoma City, OK 73118-7901
Warren, WI 48090-2011

Portfolio Recovery Associates, LLC         Portfolio Recovery Associates, LLC
Successor to Citibank, N.A                 Successor to Citibank, N.A
(SAMS Club)                                (The Home Depot)
PO Box 41067                               PO Box 41067
Norfolk, VA 23541                          Norfolk, VA 23541
   Case 17-13043          Doc 69      Filed 10/23/18 Entered 10/23/18 14:28:08                Desc Main
                                        Document     Page 3 of 5


                                  UNITED STATES BANKRUPTCY
                                 COURT NORTHERN DISTRICT OF
                                           ILLINOIS
                                      EASTERN DIVISION


IN RE:                                                    Case No. 17-13043
Abel Pantoja
                     Debtor.                             Chapter 7

                                                          Honorable Pamela S. Hollis

                                                          Set for November 9, 2018 at 10:15 a.m.




                 SUPPLEMENT TO FIRST AND FINAL APPLICATION OF SPECIAL
                  COUNSELFOR COMPENSATION AND REIMBURSEMENT AND
                                    LIMIT NOTICE

              Carleen L. Cignetto, and the firm of Carleen L. Cignetto, Attorney at Law (collectively

   “Applicant”), attorneys for Cindy M. Johnson (the “Trustee”), pursuant to Sections 330 and 331 of

   the United States Bankruptcy Code (the "Code"), respectfully applies to this Honorable Court for

   an award of final compensation in the amount of $4,725.00 and final costs in the amount of

   $407.57 and asks that it grant such other and further relief as the Court upon hearing shall deem

   just and equitable;

              IN SUPPORT WHEREOF, Applicant states, and respectfully urges the Court to find, as

   follows:

              1. On October 29, 2018 a First and Final Application of Special Counsel for Interim

    Compensation and Reimbursement and to Limit Notice was presented to the Court.

              2. No one appeared to object to the fees and Costs requested, however, the Court

    questioned some of the dollar entries related to the time spent and continued the Application to

    enable review of the time entries to November 9, 2018 at 10:15 am.

              3. The hourly fee approved by the Court for Special Counsel is $250.00 per hour.

              4. The invoice submitted as Exhibit A to the original Application contained the

    following errors.

                      a. 2/20/2018 .4 hours $200.00

                      b. 2/21/2018 .4 hours $200.00
   Case 17-13043            Doc 69      Filed 10/23/18 Entered 10/23/18 14:28:08                   Desc Main
                                          Document     Page 4 of 5


                        c. 4/6/2018 .4 hours $200.00

                        d. 5/24/2018 2.5 hours $300.00

               5. An Amended invoice containing the following corrections is attached hereto as

Exhibit A.

                        a. 2/20/2018 .4 hours $100.00

                        b. 2/21/2018 .4 hours $100.00

                        c. 4/6/2018 .4 hours $100.00

                        d. 5/24/2018 2.5 hours $625.00

               6. The expenses invoice attached to the original application contained no errors.

               7. The amount requested for fees incurred on behalf of the Trustee is $4,725.00 and

expenses of $407.57.

               8.   In accordance with Bankruptcy Rule 2002(h) Notice of hearing on this Supplement

has been sent to the Debtor, the United States Trustee, Debtor’s counsel, all those who have

requested notice through CM/ECF, and all creditors who have filed claims as the Bar date has passed

and more than 90 days has passed since the 341 meeting of creditors.


         WHEREFORE, the Applicant, Carleen L. Cignetto and the law firm of Carleen Cignetto,

 Attorney at Law, respectfully pray this Honorable Court to grant relief, after hearing upon notice as

 provided by Rule 2002(a)(6) of the Federal Rules of Bankruptcy Procedure, as follows:

          I.         To award Applicant final compensation in the amount of $4,725.00 for hourly fees
                     earned;

          II.        To allow Applicant reimbursement of costs expended in the amount of $407.57;

          III.       To direct the Trustee to disburse said fees and costs to Applicant
                     promptly;

          IV.        Authorizing under Rule 2002(h) of the Federal Rules of Bankruptcy Procedure that
                     notice of this application need only to have been sent to debtors, the United States
                     Trustee, to other parties in interest and to only creditors who have filed claims in this
                     case and finding that the notice that has been sent is, therefore, sufficient; and

          V.         To grant the Applicant such other and further relief as the Court upon hearing shall
                     deem just and equitable.
  Case 17-13043         Doc 69     Filed 10/23/18 Entered 10/23/18 14:28:08    Desc Main
                                     Document     Page 5 of 5


                                       Respectfully Submitted,
                                       CARLEEN L. CIGNETTO and the law firm of CARLEEN
                                       L. CIGNETTO, ATTORNEY AT LAW



                                       BY:   /s/ Carleen L. Cignetto


Carleen L. Cignetto
Carleen L. Cignetto, Attorney at Law
PO Box 203
Peotone, Illinois 60468-0203
815-258-1994
